DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S. Pat. Pub. No. 2007/0029976) in view of Eifert et al. (German Pat. No. DE102014221468A1, hereinafter “Eifert”).
Specifically, regarding first independent Claim 1, Garcia discloses a method for detecting an imminent overheating of at least one battery cell (103, 105) of a battery (110; Abstract), wherein the imminent overheating is detected as a function of at least one determined first variable (temperature; Abstract) relating to the at least one battery cell (103, 105), but does not disclose the claimed gradient. 
However, Eifert discloses that a temperature gradient over time of a temperature sensed in a predetermined proximity to the at least one battery cell and/or a voltage of the at least one battery cell is determined as the at least one first variable (¶¶ [0011], [0015]-[0017], [0022]; see the attached English translation).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit.
Regarding second independent Claim 9, Garcia discloses a detection device (100; ¶ [0013]) for detecting an imminent overheating of at least one battery cell (103, 105) of a battery (110), wherein the detection device is designed to detect the imminent overheating as a function of at least one determined first variable relating to the at least one battery cell (103, 105; Abstract), wherein the at least one first variable is a temperature sensed in a predetermined proximity to the at least one battery cell (103, 105; FIG. 2).
Garcia does not disclose the claimed control unit for a motor vehicle and temperature gradient over time.  However, Eifert discloses a control unit for a motor vehicle and temperature gradient over time (¶ [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
Regarding Claim 2, Eifert discloses that the imminent overheating is additionally detected as a function of the temperature sensed in the predetermined proximity to the at least one battery cell as a second variable relating to the at least one battery cell, which is different from the first variable  (¶¶ [0011], [0016], [0017]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
Regarding Claim 3, Garcia discloses that the voltage of only the individual battery cell is determined as the at least one first variable (¶ [0012]), but does not disclose the claimed comparing. However, Eifert discloses a voltage that is compared with at least one specified voltage limit, and wherein the imminent overheating is detected when at least the condition is met that the determined voltage exceeds and/or falls below the at least one specified voltage limit (“defined limit value”; ¶ [0017]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
Regarding Claims 4, 5, 6, 11-16, Eifert discloses that the temperature gradient over time is determined as the at least one first variable, and is compared with at least one specified gradient limit, and wherein the imminent overheating is detected when at least the condition that the determined temperature gradient exceeds the at least one specified gradient limit is met (¶ [0011]), as recited in Claims 4, 11, and 12, and (ii) that the specified gradient limit is determined and specified as a function of the current temperature sensed in the predetermined proximity to the at least one battery cell (¶ [0018]), as recited in Claim 5, and (iii) a critical temperature limit is specified, and wherein a duration limit is specified, wherein, as a function of the determined temperature gradient and the determined current temperature in the predetermined proximity to the at least one battery cell, an estimated duration until the specified critical temperature limit is reached is determined and is compared with the specified duration limit, wherein the imminent overheating is detected when at least the condition that the determined estimated duration falls below the duration limit is met (¶¶ [0011], [0025]; tracked “over a calibrated period of time”; irregular state of charge only when temperature remains constant or continues to increase), as recited in Claims 6 and 13-16.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
Regarding Claims 7 and 17-20, Garcia discloses that multiple temperature [determinations] are determined as the at least one first variable (temperature) based on multiple respective temperature values for different positions in the predetermined proximity to the at least one battery cell (e.g., via positions of 102, 104; FIG. 1, ¶¶  [0025], [0026], [0028]).  Garcia does not disclose determining multiple temperature gradients over time.  However, Eifert discloses determining multiple temperature gradients over time (¶  [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
The combination of Garcia and Eifert discloses substantially all of the limitations of the present invention but does not disclose the claimed mean adjusted temperature gradient.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate a respective one of the temperature gradients over time as the mean adjusted temperature gradient to minimize or prevent measured anomalies from affecting calculations or performance since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, Garcia discloses that multiple respective voltages, each for one of multiple battery cells (103, 105) of the battery (110), are determined as the at least one first variable (¶¶ [0013]-[0015]), and multiple temperature determinations  based on multiple respective temperature values for different positions in the predetermined proximity to the at least one battery cell (e.g., via positions of 102, 104; FIG. 1, ¶¶  [0013], [0025], [0026], [0028]), but does not disclose the claimed gradient determination and check. 
However, Eifert discloses determining multiple temperature gradients over time and determining whether at least one temperature gradient of the multiple temperature gradients exceeds a specified gradient limit (¶  [0011]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eifert with those of Garcia to monitor individual cell performance and provide a uniform variable (e.g., temperature or voltage) across an entire battery unit to prevent unit failure.
Regarding Claim 10, Garcia discloses that the voltage of only the individual battery cell (103, 105) is determined as the at least one first variable, and is compared with at least one specified voltage limit, and wherein the imminent overheating is detected when at least the condition is met that the determined voltage exceeds and/or falls below the at least one specified voltage limit (¶¶ [0020]-[0026]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Houldsworth (U.S. Pat. No. 8,831,904) discloses the use of individual cell temperature monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833